Citation Nr: 1623772	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  08-32 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for service-connected bipolar disorder, currently evaluated as 30 percent disabling prior to January 25, 2012, and as 70 percent disabling thereafter, on the basis of substitution and to include for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the Veteran's claim for an increased rating for service-connected bipolar disorder, evaluated as 30 percent disabling.  The Veteran appealed.  

In April 2011, the Veteran and his spouse testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

In October 2011, the Board determined that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) had been raised, and remanded the claims for additional development.  

In February 2012, during the pendency of this appeal, the Veteran died.  In May 2013, the appellant filed a claim for substitution as the Veteran's surviving spouse, which was granted.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008); Breedlove v. Shinseki, 24 Vet. App. 7 (2010) (holding that when an appellant dies during the course of an appeal to the U.S. Court of Appeals for Veterans Claims (Court), substitution may be appropriate if the moving party would be eligible to receive accrued benefits based upon the appeal).

In April 2015, the RO in Janesville, Wisconsin, granted the increased rating claim, to the extent that it assigned a 70 percent rating, with an effective date of January 25, 2012, and granted the claim for a TDIU.  Since the RO's increase did not constitute a full grant of the increased rating claim, it remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The RO in Oakland, California, currently has jurisdiction over the claim.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Board apologies for the delays in the full adjudication of this case. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2015, the appellant's representative stated that the appellant desired to have "a Board of Veterans Appeals hearing."  See "statement of accredited representative in appealed case" (VA Form 646), dated in May 2015.  The type of hearing requested was not specified. 

In order to clarify the request for a hearing, a hearing clarification letter was sent to the appellant and her representative in April 2016.  The letter stated that if the appellant did not respond within 30 days from the date of the letter, the Board would use the previous selection in scheduling the hearing. 

To date, neither the appellant nor her representative have filed a response to the hearing clarification letter.  Because the last two letters received from the appellant's representative indicate the expectation of a hearing, this matter must be remanded to the RO for scheduling of a hearing.

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014 & Supp. 2015) (pertaining specifically to hearings before the Board).  Under the circumstances of this case, the Board finds that there remains an outstanding request for a Board hearing, and, as the AOJ schedules Board hearings, a remand of this matter for the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a video Board hearing in accordance with her request, notifying her of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2015).  After the hearing, return the claims file to the Board in accordance with current appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




